 


109 HR 2942 IH: Sexual Predator Sentencing Act
U.S. House of Representatives
2005-06-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2942 
IN THE HOUSE OF REPRESENTATIVES 
 
June 16, 2005 
Mr. Graves (for himself, Mr. Kennedy of Minnesota, and Mr. Wilson of South Carolina) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend title 18, United States Code, to protect potential victims of sex crimes by strengthening the sentencing provisions for sex offenders. 
 
 
1.Short titleThis Act may be cited as the Sexual Predator Sentencing Act.  
2.Penalties for sexual abuse 
(a)Aggravated sexual abuseSection 2241 of title 18, United States Code, is amended— 
(1)in subsection (a), by striking all after this title and inserting and imprisoned for any term of years not less than 25 or for life.; 
(2)in subsection (b), by striking all after this title and inserting and imprisoned for any term of years not less than 20 or for life.; and 
(3)in subsection (c), by striking all after this title through or both. and inserting and imprisoned for any term of years not less than 25 or for life..  
(b)Sexual abuseSection 2242 of title 18, United States Code, is amended by striking all after this title and inserting and imprisoned not less than 15 years nor more than 40 years.. 
(c)Sexual abuse of a minor or wardSection 2243 of title 18, United States Code, is amended— 
(1)in subsection (a), by striking all after this title and inserting and imprisoned not less than 5 years nor more than 20 years.; and  
(2)in subsection (b), by striking all after this title and inserting and imprisoned not less than 2 years nor more than 10 years.. 
(d)Abusive sexual contactSection 2244 of title 18, United States Code, is amended— 
(1)in subsection (a)— 
(A)in paragraph (1), by striking all after under this title and inserting and imprisoned not less than 10 years nor more than 30 years;; 
(B)in paragraph (2), by striking all after under this title and inserting and imprisoned not less than 5 years nor more than 30 years;; 
(C)in paragraph (3), by striking all after under this title and inserting and imprisoned not less than 4 years nor more than 20 years; or; and 
(D)in paragraph (4), by striking all after under this title and inserting and imprisoned not less than 1 year nor more than 5 years.; 
(2)in subsection (b), by striking all after under this title and inserting and imprisoned not less than 6 months nor more than 5 years.; and 
(3)in subsection (c)— 
(A)by striking the maximum term and inserting the minimum and maximum terms; and 
(B)by striking twice that and inserting twice those.  
(e)Sexual abuse resulting in deathSection 2245 of title 18, United States Code, is amended by striking all after punished by death and inserting or, unless section 3559(e) applies, imprisoned for any term of years not less than 30 or for life.. 
(f)Repeat offendersSubsection (a) of section 2247 of title 18, United States Code, is amended to read as follows: 
 
(a)Mandatory Life ImprisonmentThe term of imprisonment for a violation of this chapter after a prior sex offense conviction shall be life, unless the death penalty is imposed..  
(g)Multiple terms of imprisonment 
(1)In generalChapter 109A of title 18, United States Code, is amended by adding at the end the following:  
 
2249.Multiple terms of imprisonmentA term of imprisonment imposed under this chapter shall not run concurrently with any other term of imprisonment imposed under this chapter.. 
(2)Clerical amendmentThe table of sections at the beginning of chapter 109A of title 18, United Stated Code, is amended by adding at the end the following: 
 
 
2249. Multiple terms of imprisonment. 
3.Penalties for coercion and enticement by sex offendersSection 2422 of title 18, United States Code, is amended— 
(1)in subsections (a) and (b), by striking all after this title and inserting and imprisoned not less than 10 years nor more than 30 years.; and 
(2)by adding at the end the following: 
 
(c)Notwithstanding section 2426(a), if a person violates this section after the person has previously been convicted of an offense under this section, or of a State offense that would have been an offense under this section had the offense occurred within the special maritime and territorial jurisdiction of the United States, the minimum and maximum terms of imprisonment for the violation shall be twice those otherwise provided by this section, unless section 3559(e) applies. 
(d)A term of imprisonment imposed under this section shall not run concurrently with any other term of imprisonment imposed under this section. . 
 
